Title: To John Adams from John Steele, 24 May 1800
From: Steele, John
To: Adams, John



Sir,
May 24th. 1800

I did myself the honor to call at your house this morning to request leave of absence from the seat of Government to enable me to accompany my family on a visit to their Friends in Carolina after the Offices are removed from Philadelphia. The journey will be near six hundred miles out, and about Four hundred returning, which I cannot perform with satisfaction before the 10th. or middle of Septemr. If I can be favored with license for so long an absence I will before my departure make an arrangement with the Sectry. of the Treasry. to prevent delay, or inconvenience in the despatch of public business. I make this application with the less reluctance, as in three successive years I have not had a week’s recess from the duties of a laborious station except at times when the public business was unavoidably interrupted by the prevalence of the yellow fever.
I have the honor to be, Sir /  With perfect respect /  Your mot. huml. servt.

Jno. Steele